McDONALD, Chief Justice.
This is an appeal from an order of the District Court of Freestone County, overruling a plea of privilege to be sued in Wichita County, appellants’ place of residence. Appellee Willie Frost was formerly married to Oletha Brandon, one of the appellants. They were divorced and custody of their two minor children was awarded to the parents of appellee, with right of visitation to home of appellant for 45 days in the summer. Parents of appellee live in Freestone County and were codefendants with appellant and appellant’s husband in the trial court. Appellee filed suit to secure full custody of his two children for himself, alleging that changed circumstances since the original decree awarding the children to his parents, with visitation for 45 days during the summer to his former wife, rendered such change in custody to the best interests of the children.
Appellants, the appellee’s ex-wife and her after-acquired husband, filed a plea of privilege to be sued in Wichita County, their place of residence.
After hearing, the trial court overruled appellants’ plea of privilege and appellants appeal.
The transcript and statement of facts from the trial court were filed in this court on July 1, 1947. The case was set on July 10, 1947 for submission and for oral argument on October 9, 1947. On October 9, 1947 the case was postponed indefinitely by agreement of counsel. Neither party has filed any brief in the case, and no request has been made by either for any action to be taken since October 9, 1947.
Since no effort has been made to prosecute this appeal for almost six years, there is no reason why this court should continue indefinitely to carry the case on its docket, and to report the same from time to time as a pending suit.
Therefore this appeal is dismissed for want of prosecution, and the costs incident thereto are taxed against appellants.